Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 KSI SHAH & ASSOCIATES Chartered Accountants Tel.: 04-332-5657, Fax: 04-332 5667 – Suite 1003, Khalid Al Attar Tower, Sh. Zayed Road, P.O. Box: 71241, Dubai – U.A.E. sna@sna-me.com Ref: Cert./080804 25 August 2008 Lazare Kaplan International Inc. New York, New York Dear Sir, We hereby consent to the incorporation by reference in the Registration Statements (FormS-8, No.333-40225, No.333-92077 and No.333-52303) of Lazare Kaplan International of our report dated August11, 2008, relating to the Gulfdiam DMCC financial statements, an equity investee, which is incorporated by reference in this Annual Report on Form10-K. Cordially, CHARTERED ACCOUNTANTS Dubai
